Exhibit 10.3

AMENDMENT NO. 10 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 10 TO CREDIT AGREEMENT (the “Amendment”) is dated as of
February 3, 2011, and is made by and among UNITED REFINING COMPANY, a
Pennsylvania corporation (“United Refining”), UNITED REFINING COMPANY OF
PENNSYLVANIA, a Pennsylvania corporation (“United Refining of PA”), KIANTONE
PIPELINE CORPORATION, a New York corporation (“Kiantone”), COUNTRY FAIR, INC., a
Pennsylvania corporation (“Country Fair”), KWIK-FILL CORPORATION (“Guarantor”),
THE BANKS PARTY TO THE CREDIT AGREEMENT (defined below), MANUFACTURERS AND
TRADERS TRUST COMPANY and BANK LEUMI, USA, as Co-Documentation Agents, and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as Agent (“Agent”).

WITNESSETH:

WHEREAS, United Refining, United Refining of PA, Kiantone and Country Fair as
Borrowers (collectively, the “Borrowers”), Guarantor, PNC and the Banks (as
defined in the Credit Agreement, the “Banks”) are party to that certain Amended
and Restated Credit Agreement dated as of July 12, 2002, as amended by Amendment
No. 1 dated as of November 27, 2002, as amended by that Limited Waiver and
Amendment No. 2 dated as of February 19, 2003, as amended by that Limited Waiver
and Amendment No. 3 dated as of March 24, 2003, as amended by Amendment No. 4
dated as of January 27, 2004, as amended by Amendment No. 5 dated as of
August 6, 2004, as amended by Amendment No. 6 dated as of April 19, 2005, as
amended by Amendment No. 7 dated as of November 27, 2006, as amended by
Amendment No. 8 dated as of November 21, 2008, and as amended by Amendment No. 9
dated as of January 14, 2011 (as amended, restated, supplemented or modified,
the “Credit Agreement”);

WHEREAS, capitalized terms used herein shall have the meanings given to them in
the Credit Agreement;

WHEREAS, the Borrowers and the Guarantor have requested the Banks permit United
Refining to refinance the Senior Unsecured Notes with a refinancing which would
be effected on terms other than those permitted under Section 7.2.14 of the
Credit Agreement.

WHEREAS, the Banks are willing to accommodate such request, subject to the terms
and conditions hereof.

NOW, THEREFORE, the parties hereto, and in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:

1. Definitions.

(a) Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement, as amended by this Amendment.

(b) The definition of Loan Documents set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Intercompany Subordination Agreement, the Notes, the Lockbox
Agreements, the Security Agreement, the Intercreditor and Access Agreement, the
Wire Transfer Agreements, the Letters of Credit, Hedging Contracts to which any
Bank or Affiliate of any Bank is a party, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.



--------------------------------------------------------------------------------

(c) The definition of Permitted Liens set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following new paragraph
(xiv) immediately following paragraph (xiii):

“(xiv) Liens on (x) all owned real property, equipment and fixtures comprising
the Refinery, including buildings, terminals, storage tanks, refining and other
facilities, pipelines, pipeline rights, loading racks, rail spurs and loading
facilities necessary to operate the Refinery and which are located at the
Refinery, (y) the capital stock of Kiantone, and (z) all supporting obligations
and books and records and proceeds relating to any of the foregoing, in each
case to secure Indebtedness incurred under the Senior Secured Note Indenture and
Hedging Obligations (as defined in the Senior Secured Note Indenture); provided,
that Permitted Liens under this paragraph (xiv) shall not include Excluded
Assets (as defined in the Senior Secured Note Indenture as in effect on the
Senior Note Closing Date).”

(d) The following new definitions are hereby inserted in Section 1.1 of the
Credit Agreement in alphabetical order:

Intercreditor and Access Agreement shall mean that certain Intercreditor and
Access Agreement dated as of the Senior Note Closing Date among the Agent, the
collateral agent under the Senior Secured Note Indenture and the Loan Parties,
as the same may be amended, modified, extended or restated from time to time.

Refinery shall mean the refinery owned by United Refining located on a 92-acre
site in Warren, Pennsylvania.

Senior Note Closing Date shall mean the date upon which Senior Secured Notes are
first issued pursuant to the terms of the Senior Secured Note Indenture.

Senior Secured Notes shall mean the $350,000,000 of             % Senior Secured
Notes due 2018 issued by United Refining and guarantied by the Subsidiary
Guarantors (as defined under the Senior Secured Note Indenture).

Senior Secured Note Indenture shall mean that certain Indenture dated as of
February     , 2011, among United Refining, the Subsidiary Guarantors named
therein, and Bank of New York, as trustee, as amended or supplemented from time
to time as permitted under with Section 7.2.14.

2. Amendment of Section 7.2.1(ii) of the Credit Agreement. Section 7.2.1(ii)
[Indebtedness] of the Credit Agreement is hereby amended and restated as
follows:

“(ii) Indebtedness evidenced by the Senior Unsecured Notes, and Indebtedness
incurred in connection with a refinancing of the Senior Unsecured Notes as
permitted under Section 7.2.14;”

3. Amendment of Section 7.2.5 of the Credit Agreement. Section 7.2.5 [Dividends
and Related Distributions] of the Credit Agreement is hereby amended by the
insertion of the following sentence at the end of such Section 7.2.5.

“Notwithstanding the foregoing, other than dividends or other distributions
payable by one Loan Party to another Loan Party as permitted under
Section 7.2.5(i) above, each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, make or pay, or agree to become or remain liable to
make or pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
capital stock, partnership interests or limited liability company interests on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests (each a “Restricted Payment”), if the
amount of such Restricted Payment, when added to the aggregate amount of all
Restricted Payments made after August 6, 2004, exceeds the sum of (A) 50% of
United Refining’s consolidated net income computed in accordance with GAAP
(taken as one accounting period) from but



--------------------------------------------------------------------------------

not including May 31, 2004, to the end of United Refining’s most recently ended
fiscal quarter for which financial statements are available at the time of such
Restricted Payment (or, if such aggregate consolidated net income shall be a
deficit, minus 100% of such aggregate deficit), plus (B) the net cash proceeds
from the issuance and sale (other than to a Subsidiary of United Refining) after
August 6, 2004 of United Refining’s capital stock that is not Disqualified Stock
(as defined in the Indenture), plus (C) to the extent that any Restricted
Investment (as defined in the Indenture) that was made after August 6, 2004 is
sold for cash or otherwise liquidated or repaid for cash, the lesser of (x) the
cash return of capital with respect to such Restricted Investment (less the cost
of disposition, if any) and (y) the initial amount of such Restricted
Investment, plus (D) the amount of Restricted Investment outstanding in a
Subsidiary of United Refining which is not a Loan Party at the time such
Subsidiary becomes a Loan Party.”

4. Amendment of Section 7.2.9 of the Credit Agreement. Section 7.2.9 of the
Credit Agreement is hereby amended and restated as follows:

“7.2.9 Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than
(i) Borrowers or Guarantors on the Closing Date, (ii) LLC (SEM), (iii) LLC
(ALL), (iv) Inactive Subsidiaries set forth on Schedule 5.1.3, provided however,
if any such Subsidiary no longer remains an Inactive Subsidiary, it shall
immediately join this Agreement as a Guarantor pursuant to Section 10.18, and
(v) any Subsidiary existing on or formed after the Closing Date, which joins
this Agreement as a Guarantor pursuant to Section 10.18 [Joinder of Guarantors],
provided that such Subsidiary and the Loan Parties, as applicable, shall grant
and cause to be perfected first priority Liens to the Agent for the benefit of
the Banks in the Collateral held by such Subsidiary. Except in connection with
an Other Permitted Investment permitted pursuant to Section 7.2.4(v) and a
Permitted Acquisition permitted pursuant to Section 7.2.6, each of the Loan
Parties shall not become or agree to become (i) a general or limited partner in
any general or limited partnership, (ii) a member or manager of, or hold a
limited liability company interest in, a limited liability company other than
the LLC (SEM) and LLC (ALL), or (iii) a joint venturer or hold a joint venture
interest in any joint venture.”

5. Amendment of Section 7.2.14 of the Credit Agreement. Section 7.2.14 of the
Credit Agreement is hereby amended and restated as follows:

“7.2.14 Changes in Organizational Documents, Senior Unsecured Notes and Senior
Secured Notes.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws or other
organizational documents without providing at least thirty (30) calendar days’
prior written notice to the Agent and the Banks and, in the event such change
would be adverse to the Banks as determined by the Agent in its sole discretion,
obtaining the prior written consent of the Required Banks.

Each of the Loan Parties shall not amend, refinance or replace in any respect
any provision of the Indenture, the Senior Unsecured Notes, the Senior Secured
Note Indenture, the Senior Secured Notes or agreements related to the foregoing
if such amendment, refinancing or replacement provides for, or could result in,
(a) any acceleration in the principal thereof or any addition or increase,
directly or indirectly, in the amount of any principal payment thereunder except
and to the extent such addition or increase is permitted under this Agreement,
(b) a prohibition or conditioning of the granting of collateral security to the
Agent and the Banks hereunder or under any similar agreement, (c) the inclusion
of covenants, taken together, that are materially more restrictive to any of the
Loan Parties than those contained in the Senior Secured Note Indenture on the
Senior Note Closing Date, (d) a maturity date earlier than the maturity date
contained in the Senior Secured Note Indenture on the Senior Note Closing Date,
(e) the granting of collateral as security therefor (except for Liens on assets
referred to in paragraph (xiv) of the definition of Permitted Liens), in the
case of each of items (a) through (e) above without obtaining the prior written
consent of the Required Banks. Notwithstanding the foregoing, United Refining



--------------------------------------------------------------------------------

may refinance the Senior Unsecured Notes with the proceeds of the Senior Secured
Notes subject to the following terms and conditions:

(i) the Senior Secured Notes shall be issued in an amount not less than
$325,000,000;

(ii) the Borrowers shall not use proceeds of Revolving Credit Loans to redeem
any portion of the Senior Unsecured Notes or pay any fees or expenses in
connection with such refinancing of the Senior Unsecured Notes and issuance of
the Senior Secured Notes;

(iii) the collateral agent for the noteholders of the Senior Secured Notes, the
Agent and the Loan Parties shall have executed and delivered the Intercreditor
and Access Agreement which shall have terms satisfactory to the Agent; and

(iv) the Senior Secured Notes and the Senior Secured Note Indenture executed and
delivered by the Loan Parties shall be in the form previously delivered to the
Agent and the Lenders, including without limitation, providing for a non-default
interest rate on the Senior Secured Notes not greater than 11% per annum and
yield to the noteholders after giving effect to any original issue discount of
not greater than 12.5% per annum.”

6. Amendment of Section 7.2.17 of Credit Agreement. Section 7.2.17 of the Credit
Agreement is hereby amended and restated as follows:

“7.2.17 Negative Pledge Covenants.

Except for the restrictions on granting Liens in the Indenture as in effect on
the Closing Date and in the Senior Secured Note Indenture delivered to the Agent
and the Lenders under Section 7.2.14(iv), each of the Loan Parties covenants and
agrees that it shall not, and shall not permit any of its Subsidiaries to,
(a) enter into any agreement, promise, commitment or other undertaking with any
Person which, conditionally or unconditionally, prohibits, or limits in any way
the right of, any of the Loan Parties or their Subsidiaries from granting any
Liens to the Agent or the Banks in the assets or ownership interests of the Loan
Parties or their Subsidiaries or which imposes any conditions upon such a grant
of such Liens or the exercise by the Agent or the Banks of their rights and
remedies under such Liens (including their rights to transfer or dispose of such
assets or interests), or (b) agree to, create or suffer to exist any Lien to any
Person on any assets at any time, other than Permitted Liens.”

7. Amendment of Section 7.2.19 of Credit Agreement. Section 7.2.19 of the Credit
Agreement is hereby amended and restated as follows:

“7.2.19 Redemption of Notes.

Other than in connection with a refinancing of the Senior Unsecured Notes or the
Senior Secured Notes as permitted under Section 7.2.14, the Loan Parties may not
redeem any part of the Senior Unsecured Notes or the Senior Secured Notes unless
(a) no Event of Default Exists or would exist after giving effect to such
proposed redemption, and (b) if any Loans are outstanding or would be
outstanding after giving effect to such proposed redemption, the Loan Parties
shall deliver a Borrowing Base Certificate to the Agent three (3) days prior to
such proposed redemption demonstrating that Unused Availability would exceed
$10,000,000 after giving effect to such proposed redemption.”

8. Amendment of Section 8.1.15 of Credit Agreement. Section 8.1.15 of the Credit
Agreement is hereby amended and restated as follows:

“8.1.15 Change of Control.



--------------------------------------------------------------------------------

Any Person shall sell, transfer or make other disposition of capital stock owned
directly or indirectly by John A. Catsimatidis (“Catsimatidis”) of any Loan
Party except (i) sales, transfers or dispositions by a Person resulting in not
more than a forty-nine percent (49%) change of ownership of the capital stock of
any Loan Party owned directly or indirectly by Catsimatidis in the aggregate
over the term of this Agreement by such Person, provided that Catsimatidis shall
at all times have voting control with respect to all classes of voting stock of
each Loan Party; (ii) involuntary transfers by will or similar instrument as a
result of death or incapacity (and not pursuant to liquidating sales or
subsequent transfers upon receipt by the beneficiaries (the “Beneficiaries”)
under such will or instrument); or (iii) pursuant to subsequent transfers by any
such Beneficiaries provided that such Beneficiaries collectively retain directly
or indirectly not less than fifty-one percent ownership of the capital stock of
each Loan Party and such Beneficiaries, collectively, shall at all times have
voting control with respect to all classes of voting stock of each Loan Party.
In addition to the foregoing, a Change of Control as defined in the Senior
Secured Note Indenture also shall constitute a change of control for purposes of
this Section 8.1.15.”

9. Conditions to Effectiveness of Amendment of the Credit Agreement and Related
Matters.

The effectiveness of this Amendment shall be subject to each of the following
conditions precedent:

(a) Execution and Delivery of Amendment. The Borrowers, the Guarantor and the
Required Banks shall have executed and delivered to the Agent this Amendment by
their duly authorized representatives.

(b) Corporate Documents. Each Loan Party shall have delivered to the Agent for
the benefit of each Bank a certificate dated the effective date of this
Amendment and signed by the Secretary or an Assistant Secretary of each of the
Loan Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party in connection with this Amendment and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Amendment and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its articles or
certificate of incorporation and bylaws, as in effect on the date of this
Amendment certified by the appropriate state official where such documents are
filed in a state office (or, in the event that no change has been made to such
organizational documents previously delivered to the Administrative Agent, so
certified by the Secretary or Assistant Secretary of such Loan Party).

(c) Senior Secured Note Documents. There shall be delivered to the Agent and the
Lenders true and correct copies of the Senior Secured Note Indenture, the
related offering memorandum, and all collateral documents to be executed and
delivered by the Loan Parties in connection therewith.

(d) Intercreditor and Access Agreement. The collateral agent under the Senior
Secured Note Indenture and the Loan Parties shall have executed and delivered an
intercreditor and access agreement with respect to the refinery premises of
United Refining in Warren, Pennsylvania and the pipelines owned by Kiantone,
which agreement shall be in form and substance satisfactory to the Agent.

(e) Fees and Expenses. The Borrowers shall have paid or caused to be paid to the
Agent an Amendment Fee in the amount of $100,000, which fee shall be allocated
among the Banks which have



--------------------------------------------------------------------------------

executed and delivered to the Agent his Amendment by 5:00 p.m. Pittsburgh,
Pennsylvania time on February 2, 2011, in accordance with their respective
Ratable Share.

(f) Legal Opinion and Details. All legal details and proceedings in connection
with the transactions contemplated by this Amendment shall be in form and
substance satisfactory to the Agent, and the Agent shall have received (i) an
opinion of counsel from attorneys for the Loan Parties addressing such matters
as reasonably requested by the Agent with respect to the transactions
contemplated by this Amendment and the Senior Secured Note Indenture, in form
and substance satisfactory to the Agent, and (ii) such other documents
reasonably requested by the Agent in connection with such transactions.

10. Representations and Warranties; No Defaults.

The representations and warranties of the Loan Parties contained in Article 5 of
the Credit Agreement shall be true and accurate with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and the Loan Parties shall have
performed and complied with all covenants and conditions under the Loan
Documents and hereof; no Event of Default or Potential Default under the Credit
Agreement and the other Loan Documents shall have occurred and be continuing or
shall exist; and by their execution and delivery of this Amendment, the
Borrowers and the Guarantor certify as to the accuracy of such matters.

11. Force and Effect.

Except as otherwise expressly modified by this Amendment, the Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect after
the date hereof. Each Loan Party hereby acknowledges that the Guaranty, the
Intercompany Subordination Agreement, and the Security Agreement: (a) continue
in full force and effect, and (b) relate to the obligations of each Loan Party
under the Agreement and the other Loan Documents as increased pursuant to this
Amendment. Each Loan Party further (i) acknowledges that the Obligations of the
Loan Parties under the Agreement, as increased by this Amendment, are Guarantied
Obligations under the Guaranty, Debt under the Security Agreement, Senior Debt
under the Intercompany Subordination Agreement, and (ii) confirms its
obligations under each of the foregoing Loan Documents. The guaranties, security
interests, pledges, covenants and agreements set forth in the Loan Documents are
hereby made and granted to secure the obligations under the Agreement as if the
same were made, increased or granted on the date hereof; and, each Loan Party
hereby agrees that from the date hereof and so long as any Loan or any
Commitment of any Bank shall remain outstanding and until the payment in full of
the Loans and the Notes, the expiration of all Letters of Credit, and the
performance of all other obligations of Loan Parties under the Loan Documents,
such Loan Party shall perform, comply with, and be subject to and bound by each
of the terms and provisions of the Agreement, Guaranty, Intercompany
Subordination Agreement, Security Agreement, and each of the other Loan
Documents jointly and severally with the other parties thereto. Each Loan Party
hereby makes, affirms, and ratifies in favor of the Banks and the Agent the
Credit Agreement, Guaranty, Intercompany Subordination Agreement, the Security
Agreement, and each of the other Loan Documents to which it is a party given by
it to Agent and any of the Banks.

12. Governing Law.

This Amendment shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.

13. Effective Date.

This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date on which all conditions set forth in Section 8 hereof
have been satisfied.



--------------------------------------------------------------------------------

14. Agent’s Expenses.

Upon demand the Borrowers shall pay all costs and expenses of the Agent in
connection with this Amendment, including without limitation, reasonable fees of
the Agent’s counsel in connection with this Amendment

15. Counterparts.

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
shall together constitute one and the same instrument. Delivery by telecopy or
electronic portable document format (i.e., “pdf”) transmission of executed
signature pages hereof from one party hereto to another party hereto shall be
deemed to constitute due execution and delivery by such party; provided, however
that any Person making delivery by telecopy or electronic portable document
format shall promptly deliver an executed original of the same to the Agent.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto by their duly authorized officers have
executed this Amendment as of the day and year first written above.

 

BORROWERS: UNITED REFINING COMPANY By:  

/s/ James E. Murphy

Title:  

CFO and Treasurer

UNITED REFINING COMPANY OF PENNSYLVANIA By:  

/s/ James E. Murphy

Title:  

CFO and Treasurer

KIANTONE PIPELINE CORPORATION By:  

/s/ James E. Murphy

Title:  

CFO and Treasurer

COUNTRY FAIR, INC. By:  

/s/ James E. Murphy

Title:  

VP Finance, Treasurer

GUARANTOR: KWIK-FILL CORPORATION By:  

/s/ James E. Murphy

Title:  

CFO and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

AGENT AND BANKS: PNC BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ James M. Steffy

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

MANUFACTURERS AND TRADERS TRUST COMPANY, individually and as Co-Documentation
Agent By:  

/s/ Jon Werbitsky

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

BANK LEUMI, USA, individually and as Co-Documentation Agent By:  

/s/ John Koenigsberg

Title:  

Senior Vice President

By:  

/s/ Iris Steinhardt

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT NO. 10 TO CREDIT AGREEMENT]

 

DOLLAR BANK, FEDERAL SAVINGS BANK By:  

/s/ James Wheeler

Title:  

Senior Vice President